Citation Nr: 1729295	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO. 13-11 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. Sebastian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army, including service in the Republic of Vietnam. He was awarded the Vietnam Service Medal with four Bronze Service Stars, the Korean Defense Service Medal, and the Combat Infantry Badge. He served from March 14, 1960 to March 5, 1963; June 17, 1963 to June 15, 1966; and, October 31, 1966 to November 30, 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board has considered the Veteran's claim for all possible psychiatric disorders. Clemons v. Shinseki, 23 Vet. App. 1 (2009),

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.


FINDING OF FACT

The Veteran is not shown to have an acquired psychiatric disorder, to include PTSD.


CONCLUSION OF LAW

The criteria for a grant of service connection for an acquired psychiatric disorder, to include PTSD, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to obtain the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). Here, VA satisfied this duty with a July 2010 notice letter.

VA also satisfied its duty to assist the Veteran. All available service treatment records, as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by the Board in connection with the claim. Additionally, there are no outstanding post-service treatment records, which the Veteran has specifically identified and authorized VA to obtain. 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016). Nothing in the record identifies additional, potentially relevant records that could be obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006). In this case, the VA examined the Veteran for PTSD in October 2010 and September 2016.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the opinions are adequate to decide the case. The opinions sufficiently address the central medical issue in this case to allow the Board to make a fully informed determination and are supported by rationale. See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").
The examiners' opinions were predicated on a full reading of all available records, including the Veteran's service treatment records, post-service treatment records, as well as the Veteran's lay statements. Barr, 21 Vet. App. 303, 312; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2016). Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Analysis

A. Pertinent Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The requirements for establishing service connection for PTSD are outlined in 38 C.F.R. § 3.304(f). Service connection for PTSD requires (1) evidence of a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence that establishes a nexus between the claimed in-service stressor and the current symptomatology of the PTSD. Id., see also Acevedo v. Shinseki, 25 Vet. App. 286, 289 (2012).

A necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016). When there is an approximate balance of positive and negative evidence, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

B. Discussion

The Board finds that the evidence of record fails to establish that the Veteran has a currently diagnosed acquired psychiatric disorder, to include PTSD.  

Initially, the Board notes that there was no diagnosis of an acquired psychiatric disability during the Veteran's active duty service. During his separation examination, in August 1980, there were no abnormalities noted or symptoms reported by the Veteran. The Veteran denied depression or excessive worry on his report of medical history. 

Two VA psychiatric examiners, in October 2010 and September 2016 respectively, found that the Veteran does not meet the criteria for an acquired psychiatric disability, to include PTSD. Neither examiner diagnosed the Veteran with any identified psychiatric disorder.  With regard to the October 2010 VA examination, the psychologist concluded that the Veteran did not meet the criteria for PTSD according to the criteria under DSM-IV. The VA examiner further found no other mental condition diagnosed on examination. The examiner noted that there was no current treatment for a mental disorder.  As to the September 2016 VA examination, the VA examiner concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5 criteria, and the Veteran did not have any other mental disorder that conforms to DSM-5 criteria.  

Although outpatient treatment records document treatment and counseling, and VA clinical records show an assessment of PTSD, including notations in 1987 and also in 2001, in which Veteran reported anxiety and depression, the records do not clearly document that the Veteran meets the criteria for an acquired psychiatric disorder under DSM-IV or DSM-5.  Hence, the Board finds that the Veteran's clinical records are not probative regarding whether the Veteran meets the DSM-IV or DSM-5 criteria for PTSD and are certainly less probative than the October 2010 and September 2016 VA medical examination reports.  

Additionally, the Board notes that primary care medical notes identified the Veteran's screening tests for depression and PTSD as negative in February 2012 and January 2013.  Similarly, a January 2014 primary care medical note identified the Veteran's screening tests for depression and PTSD as negative.  A May 2015 primary care medical note identified the Veteran's screening tests for depression and PTSD as negative, and a May 2016 primary care medical note identified the Veteran's screening tests for depression and PTSD as negative.

The Board acknowledges the Veteran's contentions and belief that he has PTSD that is related to his active duty service.  In that regard, the Veteran is competent to report his observable symptomatology.  However, the Federal Circuit has unequivocally held that "PTSD is not the type of medical condition that lay evidence, standing alone, is competent and sufficient to identify." Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  Hence, the Veteran's statements that he has PTSD are not competent evidence of a current disability.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation. See 38 U.S.C.A. §§ 1110 , 1131; Degmetich, 104 F. 3d at 1328.  Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim. Brammer, 3 Vet. App. at 225. For the reasons discussed above, the Board finds that the evidence of record fails to establish that the Veteran has had a diagnosed acquired psychiatric disability, to include PTSD, at any point during the appeal period.  See McClain, 21 Vet. App. at 321; see also Romanowsky, 26 Vet.App. at 293.  

The Board is grateful for the Veteran's service; however, given the record before it, the Board finds that evidence with regard to this claim does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the claim for service connection for an acquired psychiatric disorder, to include PTSD, must be denied. 


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


